


Exhibit 10.3


2014 Non-Employee Director Compensation
 
Cash Compensation
Board of Directors
Retainer Fee


$25,000


 
Additional Chair Retainer Fee


$30,000


 
Regular Meeting Fee


$2,500


 
Special Meeting Fee*


$1,000


Audit Committee
Retainer Fee


$6,000


 
Additional Chair Retainer Fee


$15,000


 
Meeting Fee**


$1,000


Compensation Committee
Retainer Fee


$5,000


 
Additional Chair Retainer Fee


$10,000


 
Meeting Fee**


$1,000


Nominating & Corporate Governance Committee
Retainer Fee


$5,000


 
Additional Chair Retainer Fee


$10,000


 
Meeting Fee**


$1,000


Research & Development Committee
Retainer Fee


$10,000


 
Additional Chair Retainer Fee


$10,000


 
Meeting Fee**


$5,000





*     Meeting at which minutes are generated.
** In-person meeting or teleconference at which minutes are generated.






Equity Compensation
Board of Directors
Initial Option Grant*
Number of Options
65,000
 
Annual Option Grant**
Number of Options
40,000



*     For new directors only. Vests over four years, with one year cliff vesting
and then monthly thereafter.
**    Vests monthly over one year.








